 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10      ANTAEUS LAURENT CLARK,
                                                          CASE NO. 3:20-CV-5054-RBL-DWC
11                             Petitioner,
                                                          ORDER
12               v.

13      WASHINGTON STATE,

14                             Respondent.

15

16          Petitioner Antaeus Laurent Clark, who is proceeding pro se, filed an Amended Petition

17 for Writ of Habeas Corpus (the “Petition”) pursuant to 28 U.S.C. § 2254. Dkt. 5. In his Petition,

18 Petitioner named the State of Washington as Respondent. See id. The proper respondent to a

19 habeas petition is the “person who has custody over [the petitioner].” 28 U.S.C. § 2242; see also

20 § 2243; Brittingham v. United States, 982 F.2d 378 (9th Cir. 1992); Dunne v. Henman, 875 F.2d

21 244, 249 (9th Cir. 1989). According to his Petition, Petitioner is currently confined at Coyote

22 Ridge Corrections Center (“CRCC”) in Connell, Washington. See Dkt. 5. The Superintendent of

23 CRCC is Jeffrey A. Uttecht.

24


     ORDER - 1
 1          Accordingly, the Clerk of Court is directed to substitute Jeffrey A. Uttecht as the

 2 Respondent in this action. The Clerk of Court is also directed to update the case title.

 3

 4          Dated this 12th day of March, 2020.



                                                          A
 5

 6
                                                          David W. Christel
 7                                                        United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
